—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of a judgment of the Supreme Court, Queens County (Lonschein, J.), entered March 22, 1999, as, upon the granting of the motion of the defendants Queens Surface Corp. and George Meehan for judgment as a matter of law made at the close of evidence, dismissed the complaint insofar as asserted against those defendants.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The plaintiff Karen Wan allegedly sustained injuries when a bus owned by the defendant Queens Surface Corp. and operated by the defendant George Meehan (hereinafter the respondents), was involved in an accident with a motor vehicle operated by the defendant Yu Fu Lu.
We agree with the Supreme Court that the plaintiffs failed to demonstrate that any negligence on the part of the respondents contributed to the injuries of the plaintiff Karen Wan. The Supreme Court properly dismissed the complaint insofar as asserted against the respondents for failure to prove a prima facie case. Bracken, J. P., Joy, Goldstein and Feuerstein, JJ., concur.